DETAILED ACTION
This correspondence is in response to the communications received October 15, 2019.  Claims 1-17 are pending.  


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
  

Applicant’s Claim to Figure Comparison
It is noted that this comparison is merely for the benefit of reviewers of this office action during prosecution, to allow for an understating of the examiner’s interpretation of the Applicant’s independent claims as compared to disclosed embodiments in Applicant’s Figures.  No response or comments are necessary from Applicant.

    PNG
    media_image1.png
    563
    718
    media_image1.png
    Greyscale

Regarding claim 1, the Applicant discloses in Fig. 5, a photoelectric sensor comprising:

a photodeformable unit (4); and

a piezoelectric unit (piezo layer 22 with first electrode 21 and second electrode 23) in contact with the photodeformable unit (4 rests upon said piezoelectric unit).

Regarding claim 14, the Applicant discloses in Fig. 5, a  method of making a display panel, comprising:



forming a photodeformable unit (4) on top of and in contact with the piezoelectric unit (4 rests upon said piezoelectric unit).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu (CN107122076A – see translation provided).  It is noted that Liu (CN107122076A) has a publication date of September 1, 2017.  Thus Liu is available as prior art, as the prior public availability date of Liu is before the instant Application’s effective date with is April 28, 2019.

    PNG
    media_image2.png
    323
    888
    media_image2.png
    Greyscale

Regarding claim 1, the prior art of Liu discloses in Fig. 1, provided above, a photoelectric sensor (“A light sensing layer disposed on a surface of the display for receiving touch light and generating an electrical signal…”, page 2 of the translation, second to last sentence) comprising:

a photodeformable unit (light response layer 20, “The light response layer is disposed on the surface of the piezoelectric layer for receiving the touch light and generating a deformation at a position corresponding to the touch light received … each of the piezoelectric films senses the light corresponding to the light Responsive to deformation of the location of the layer to generate an electrical signal and transmitting the electrical signal to the processor.”, page 3 of the translation, second and third to last sentences); and

a piezoelectric unit (piezoelectric layer 21, see page 5 of the translation, “In Fig. 1: Display -1; Light Sensing Layer -2; Light Response Layer -20; Piezoelectric Layer-21; Processor - 3; Buffer Layer -4.”) in contact with the photodeformable unit (layer 20 is immediately formed over layer 21).

Regarding claim 14, the prior art of Liu discloses in Fig. 1, provided above, a method of making a display panel (“A light sensing layer disposed on a surface of the display for receiving touch light and generating an electrical signal…”, page 2 of the translation, second to last sentence), comprising:

forming a piezoelectric unit (21, see page 5 of the translation, “In Fig. 1: Display -1; Light Sensing Layer -2; Light Response Layer -20; Piezoelectric Layer-21; Processor - 3; Buffer Layer -4.”) on a substrate (1), and

forming a photodeformable unit (light response layer 20, “The light response layer is disposed on the surface of the piezoelectric layer for receiving the touch light and generating a deformation at a position corresponding to the touch light received … each of the piezoelectric films senses the light corresponding to the light Responsive to deformation of the location of the layer to generate an electrical signal and transmitting the electrical signal to the processor.”, page 3 of the translation, second and third to last sentences) on top of and in contact with the piezoelectric unit (where 20 is formed upon 21).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Liu (CN107122076A) in view of Que (US 8,901,802).

Regarding claim 2, Liu discloses the photoelectric sensor of claim 1, and Liu discusses that the piezoelectric layer generates an electrical signal in response to the light deforming layer (page 5 of the translation, last paragraph, “each piezoelectric film senses the deformation corresponding to the position of the light-responsive layer 20 to generate an electrical signal and transmits the electrical signal To the processor”) however Liu does not explicitly disclose the first and second electrodes which carry the generated signal from the piezoelectric layer,
“wherein the piezoelectric unit comprises a first electrode, a second electrode and a piezoelectric component between the first electrode and the second electrode, wherein the photodeformable unit deforms in response to incident light and generates pressure on the piezoelectric unit and causes the piezoelectric unit to generate electrical signal(s)”.  It is noted that the Liu reference has already disclosed wherein the photodeformable unit deforms in response to incident light to pressure the piezoelectric layer, for subsequent power generation, “The light response layer is disposed on the surface of the piezoelectric layer for receiving the touch light and generating a deformation at a position corresponding to the touch light received … each of the piezoelectric films senses the light corresponding to the light Responsive to deformation of the location of the layer to generate an electrical signal and transmitting the electrical signal to the processor.”, page 3 of the translation, second and third to last sentences.

    PNG
    media_image3.png
    427
    757
    media_image3.png
    Greyscale

Que discloses in Fig. 1, reproduced above, discloses wherein the piezoelectric layer (20, col. 3, lines 21-22, “piezoelectric layer 20”) is sandwiched by a lower electrode (22) and an upper electrode (24) for carrying generated electrical signal (col. 4, lines 26-34).

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

“wherein the piezoelectric unit comprises a first electrode, a second electrode and a piezoelectric component between the first electrode and the second electrode, wherein the photodeformable unit deforms in response to incident light and generates pressure on the piezoelectric unit and causes the piezoelectric unit to generate electrical signal(s)”,

in the invention or system of Liu as taught by Que, for the purpose of providing the necessary infrastructure to allow for the practical removal of power generated by the piezoelectric layer.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Liu (CN107122076A) in view of Que (US 8,901,802) in view of Hou et al. (CN 106192452 A – see translation provided).

Regarding claim 3, Liu discloses the photoelectric sensor of claim 2, and Liu discloses wherein the photodeformable material is azobenzene (last two lines of translated page 6), which is known to be a cross-linked liquid crystal material, as disclosed by Hou, second paragraph after heading “Background technology” in the description.

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

“wherein the photodeformable unit comprises cross-linked liquid crystal macromolecules”,

in the invention or system of Liu as taught by Hou, for the purpose of disclosing the particulars of azobenzene which is a material which can convert a light signal into a mechanical output signal.


4 is rejected under 35 U.S.C. 103 as being unpatentable over Liu (CN107122076A) in view of Wang et al. (CN 106096595 A – see translation provided).

Regarding claim 4, Liu discloses a display panel, comprising a plurality of the photoelectric sensors of claim 1 on a substrate (last paragraph of page 6 discusses plural piezoelectric films with corresponding light response layers), however Liu does not disclose,
“further comprising one or more light emitters on the substrate, wherein the plurality of photoelectric sensors are configured to receive light emitted from the one or more light emitters and reflected from an object to perform an object surface pattern detection”.

    PNG
    media_image4.png
    732
    684
    media_image4.png
    Greyscale



Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

“further comprising one or more light emitters on the substrate, wherein the plurality of photoelectric sensors are configured to receive light emitted from the one or more light emitters and reflected from an object to perform an object surface pattern detection”,

in the invention or system of Liu as taught by Wang, for the purpose of providing a well known arrangement in the display art, to provide an orientation which can illuminate and capture an adjoining fingerprint for capture and processing for later use.


Allowable Subject Matter
Claims 5-13 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 6-13 are objected to for their dependence upon claim 5.  Claims 16 and 17 are objected to for their dependence upon claim 15.

The prior art fails to disclose the content of claim 5, “The display panel of claim 4, further comprising:

a first film layer having a plurality of hollow areas; and

a second film layer having a plurality of grooves, each groove of the second film layer opening into a respective hollow area of the first film layer,

wherein the photodeformable unit and a first portion of the piezoelectric unit of each photoelectric sensor of the plurality of the photoelectric sensors are located in a respective groove of the second film layer with a second portion of the piezoelectric unit sandwiched between the first film layer and the second film layer”.

The prior art fails to disclose the content of claim 15, “The method of claim 14, further comprising:



forming a first film layer on a surface of the first thin-film transistor away from the substrate;

forming a first via hole, a second via hole and a hollow area on the first film layer; and

forming a first sacrifice layer at the hollow area, wherein the piezoelectric unit is formed partially on top of the first film layer and partially on top of the first sacrifice layer”.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eduardo A Rodela whose telephone number is (571)272-8797. The examiner can normally be reached M-F, 8:30-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B Green can be reached on (571) 270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/EDUARDO A RODELA/            Primary Examiner, Art Unit 2893